Citation Nr: 9915846	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-26 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a fungal infection 
of the right hand, and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition of the feet, now claimed as fungal infection, 
and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from  April 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in October 
1995 by the Department of Veterans Affairs (VA) regional 
office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  A decision of the Board in March 1987 denied service 
connection for, inter alia, a skin disorder of the right hand 
and a callus and plantar wart of the right foot.

2.  The RO continued the denial of service connection for 
skin condition of the right hand, plantar wart, and callus of 
the right foot in a rating decision issued in November 1992, 
of which the veteran was notified in December 1992.  The 
veteran did not respond.

3.  Of record at the time of the November 1992 denial were 
the veteran's service medical records, including a report of 
medical examination dated December 22, 1970; VA treatment 
records dated from November 1986 to June 1992; a VA 
examination dated in November 1985; and a transcript of a 
hearing in May 1986.

4.  Since the 1992 denial of service connection, employee 
medical records dated from July 1987 to March 1994, VA 
outpatient treatment records dated from April to August 1994, 
the veteran's contentions, and a Report of Physical and 
Mental Status on Release from Active Service (DA Form 1811) 
have been associated with the claims file.

5.  The DA Form 1811 has been altered, and the alteration 
renders it inherently unreliable and the statements contained 
in the altered portion to be inherently incredible.

6.  The employee medical records dated from July 1987 to 
March 1994, the VA treatment records dated from April to 
August 1994, and the veteran's contentions are not so 
significant that they must be considered in order to fairly 
decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The November 1992 RO decision denying entitlement to 
service connection for a skin condition of the right hand and 
of the feet is final.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (1998). 

2.  Evidence received since the November 1992 RO decision 
denying service connection for skin problems of the right 
hand and feet is not both new and material, and the veteran's 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records show that in February 1968 the 
veteran was treated for dermatitis of the medial calves said 
to have existed since April 1966, and the diagnosis was 
neurodermatitis.  A callus on the bottom of the right foot 
was trimmed in July 1969.  In December 1969, he was treated 
for keratosis pilaris on the forearm and pseudo-folliculitis 
barbae.  In March 1970, he complained of a rash.  A callus of 
the right palm was noted, and his skin was dry.  The 
separation examination, dated December 22, 1970, disclosed 
that the skin, feet, and upper extremities were normal.  It 
reflects height, weight, pulse, blood pressure, and 
audiometric and laboratory results.  The signing doctor was a 
Captain in the Medical Corps (MC).

In January 1985, the veteran claimed service connection for 
"feet" and right hand, without specifying any disability.  
He reported treatment at an unspecified Army medical facility 
in Germany in 1967.  In a statement submitted in September 
1985, the veteran said he was treated for his hand in Bien 
Hoa, South Vietnam, several times through 1969 and was told 
to keep his hand moist and to file a claim if the condition 
began to worsen.  On the VA examination in November 1985, 
there was scaling of the skin of the right palm and a warty 
lesion was noted on the plantar surface of the right foot.  
Also, there was scaling on the plantar surfaces of both feet.  
The impressions were scaly, dry skin of right hand and 
plantar wart, right foot.

In December 1985, the RO denied service connection for 
callus, right foot; scaly, dry skin of the right hand; and 
plantar wart.

At a hearing in May 1986, the veteran testified concerning 
the skin condition of the right hand.  He said he developed a 
knot in the middle finger in Vietnam, and a medic probed the 
area with a pin, extracting a small white ball.  According to 
the veteran, the medic said it looked like the veteran had 
jungle rot, and he was advised to keep his hands moist at all 
times.  He also testified that at the time of the discharge 
examination, he mentioned the condition of his hands to the 
examiner, who told him to continue whatever treatment he had 
been taking.  When asked to put this in writing, the examiner 
said that he had too many people to see.  

A Board decision in March 1987 denied entitlement to service 
connection for a skin disorder of the right hand, as well as 
a callus of the right foot, residuals of an injury to the 
right hand, and a plantar wart of the right foot.

The specified basis for disallowance in the Board's decision, 
as noted in a finding of fact, was that a plantar wart of the 
right foot and a chronic skin disorder were not present in 
service or at the time of discharge from service.  Chronic 
identifiable residuals of a right hand injury, and chronic 
residuals of a callus of the right foot were not present in 
service or at the time of discharge from active duty.  The 
Board found that neurodermatitis, right hand injury, and 
callus of the right foot were acute and transitory and 
resolved without residual disability.

VA outpatient records disclose treatment from 1986 to 1992 
for various skin disorders, including some lichenification of 
the skin of the palmar area of the right hand in November 
1986; mycotic dermatitis of hands and feet in December 1986; 
chronic changes of the right hand with creasing and secondary 
scale, KOH negative times two, assessed as dermatitis in 
November 1989; and an assessment of dermatophytosis of the 
right hand and both feet on an Agent Orange evaluation in 
June 1992. 

In July 1992, the veteran sought to reopen his claim of 
entitlement to service connection for callus, right foot; 
skin condition, right hand; plantar warts; and right hand 
injury.

A rating decision in November 1992 determined that the skin 
condition for which he received treatment since discharge 
from service was not shown to be related to the 
neurodermatitis in service, which was considered to have 
resolved.  The RO determined that new and material evidence 
had not been submitted to reopen the other previously denied 
claims.  In December 1992, the veteran was advised of this 
decision and he did not file a timely appeal.

VA outpatient treatment notes from April to August 1994 were 
associated with the file.  In July 1994, the veteran 
complained of a hand rash for years.  His hands had scale and 
hyperkeratosis.  Scales on the feet were KOH negative.  
Diagnosis was tinea pedis for the feet, and no diagnosis for 
the hands.  In August, he was seen for follow-up, and KOH was 
positive.

In October 1994, the veteran attempted to reopen his claim 
for a skin disorder.   He claimed a fungal infection of the 
right hand and both feet.

Evidence submitted since the 1992 rating decision includes 
employee medical records dated from July 1987 to March 1994 
showing notations in August and September 1988 of scaly rash 
on palms, without diagnosis.  On all other employee medical 
examinations, in July 1987, April 1990, June 1991, and March 
1994, the veteran's skin was normal.

The veteran also submitted, in May 1996, a copy of a DA Form 
1811, dated December 22, 1970.  This form is prepared by the 
Adjutant General's Office and is entitled "PHYSICAL AND 
MENTAL STATUS ON RELEASE FROM ACTIVE SERVICE."  In the block 
for name, grade and arm or service of the personnel officer 
is the typed name of a 2d Lieutenant, and the signature block 
contains the notation "by [name] 1LT [1st Lieutenant] AGC 
[Adjutant General Corps]."  In the block titled PHYSICAL 
STATUS appeared the following:

SCALING OF RIGHT HAND OF [veteran's name] 
THIS DATE 12/22/70.  Advised [veteran] TO 
CONSULT DERMATOLOGY WHEN HE GET [sic] TO 
HIS HOME.  [Veteran] SEEM [sic] TO HAVE A 
JUNGLE FUNGAL INFECTION TO THE RIGHT HANH 
[sic] AND FOOT.  CONFIRMED BY 1LT AGE.

In the veteran's VA Form 9, he asserted that he has always 
claimed service connection for a fungal infection of the 
right hand and foot.  He asserted that he did not have a 
separation physical examination in December 1970 and that 
scaly dry skin and a plantar wart were incurred in service 
and that he pointed this out to the doctor who examined him 
at the time of his examination.

In September 1998, the Acting Chairman of the Board sent a 
memorandum to the Inspector General to request assistance in 
determining the authenticity of the DA Form 1811, dated 
December 22, 1970, the date of the veteran's separation 
examination.  The Acting Chairman noted the type-face in the 
above-cited paragraph appeared to be slightly different from 
the rest of the document, and that it appeared to have been 
directly typed on a carbon copy.  The original carbon copy 
was not in the veteran's claims folder.  He requested the 
opinion of the Inspector General of the authenticity of that 
document.

On November 2, 1998, the Inspector General submitted a 
Forensic Laboratory Report from the Director of the VA 
Forensic Laboratory to the Acting Chairman of the Board.  
Under Details, information listed above concerning the DA 
Form 1811 was noted.  The Forensic Report then noted:

DOCUMENT UTILIZED IN THE FORESENIC EXAMINAITONS [sic]:

Q-1     Copy of Physical And Mental Status On Release From 
Active Service, DA   Form 1811, dated 12/22/70, for 
[veteran].

RESULTS OF LABORATORY EXAMINATIONS:

1.  The questioned entry appearing in 
section (Statements Of Physical And 
Dependent Status At Time Of Enlistment), 
in block (Physical Status) on Exhibit Q-1 
reads as follows:

"SCALING OF RIGHT HAND OF [veteran] THIS 
DATE 12/22/70.  Advised [veteran] TO 
CONSULT DERMATOLOGY WHEN HE GET TO HIS 
HOME.  [veteran] SEEM TO HAVE A JUNGLE 
FUNGAL INFECTION TO THE RIGHT HANH AND 
FOOT.  CONFIRMED BY 1LT AGE"

2.  The entries typed in the first 
sections of Exhibit Q-1, in the blocks 
for the name identification, date, mental 
status and physical status has twelve 
typed characters per inch, while the 
questioned entry above has ten typed 
characters per inch.

3.  The lines down the right side of the 
document from the top of the document to 
the bottom could not be determined to be 
carbon due to the fact that Exhibit Q-1 
is a copy.  These lines do not appear to 
be due to the fact that exhibit Q-1 is a 
copy, because they fall in lines and are 
not random as seen in trash marks from 
most copies.

4.  The most important indication that 
Exhibit Q-1 has been altered by adding 
the questioned entry to the document is 
the quality of the typed characters.  In 
order to illustrate this three 
photographs have been prepared to show 
the difference in the quality of the 
questioned entry when compared to other 
typed entries on the form.  For example 
in photograph #1 through # 3, the 
questioned type fonts, from the 
questioned entry has been marked as 
questioned.  The typed entries above the  
questioned entry is marked as known on 
photographs #1 through #3.  Note that 
there is a marked quality difference 
between the questioned and known typed 
characters.  In addition there are type 
style differences noted between the 
questioned and known.  An example of this 
is capital (A), that in questioned has a 
serif at the top of the letter while in 
the known it is not present, also the 
width of the two letters are different.  
The differences noted between the 
questioned and known typed entries are 
marked with red arrows on the questioned 
typed characters for illustration.

5.  If the questioned entry had been 
typed at the same time as the rest of the 
document, all of the typed entries would 
have been consistent through out with 
regards to the quality of the typed 
letters and numbers on the document.  

Three exhibits supporting the above determination were 
submitted by the Inspector General.

On January 7, 1999, the Director of Administrative Service, 
by direction of the Chairman, advised the veteran's 
representative that he and the appellant had 60 days from the 
date of this letter in which to submit any additional 
evidence or argument.  He was further advised that if he had 
no further evidence or argument to submit, he could waive the 
60 day period for response by signing the statement below and 
returning it to the Director's Office.  Otherwise, the Board 
would assume that he had no further evidence or argument to 
submit and would proceed with the appeal.  The veteran and 
his representative did not respond to this letter within the 
required 60-day period.

II.  Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1998).

The RO issued a decision in November 1992 that denied 
entitlement to service connection for a skin disorder of the 
right hand and determined that the veteran had not submitted 
new and material evidence to reopen claim of entitlement to 
service connection for a skin disorder of the feet, to 
include callus of the right foot and plantar warts.  The 
veteran was notified of that decision and of his appeal 
rights.  He did not file any notice of disagreement with that 
action, and it is final.

The Board has considered whether the veteran's claim for the 
skin disorder of the feet, now claimed as fungal infection, 
is a different claim from that previously denied by the RO 
and has determined that it is not.  First, the veteran's 
original claim of entitlement to service connection did not 
list a specific skin condition of the feet, it simply claimed 
"feet."  On examination, dry, scaly skin of the feet was 
noted, and plantar wart was diagnosed.  In denying service 
connection in 1985, the RO, and later the Board, addressed 
the one skin condition (callus) that had been noted in the 
veteran's service medical records, and addressed the skin 
condition that had been diagnosed on examination, plantar 
wart, and denied service connection for both.  They also 
denied service connection for a general skin condition, 
neurodermatitis.  At the time of the November 1992 rating 
decision, the RO considered evidence submitted showing 
diagnoses of dermatitis and dermatophytosis of the feet, and 
determined that the claim for service connection for foot 
disorders had not been reopened.

The veteran contends that the condition for which he has been 
seeking service connection from the beginning is that now 
claimed as fungal infection of the feet, and he asserts that 
it has always been manifested by dry, scaly skin.  The Board 
finds that the veteran essentially seeks to claim entitlement 
for a skin condition of his feet, whatever its diagnosis or 
how manifested, and that is essentially the same as the claim 
previously denied.  See Ashford v. Brown, 10 Vet. App. 120, 
123 (1997) (Court determined that raising the possibility of 
asbestos exposure in connection with a previously denied 
claim for service connection for a lung disorder did not 
assert a separate and distinct claim from that previously 
adjudicated.).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  When the 
issue is reopening, the question of well groundedness is not 
for determination as a preliminary matter.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998), citing Molloy v. Brown, 9 
Vet. App. 513, 516 (1996).  It must first be determined 
whether new and material evidence has been presented.  When a 
claimant presents a claim to reopen a previously final 
determination, there are three sequential steps that must be 
followed in analyzing the claim.  The first is determining 
whether, under the criteria set forth in 38 C.F.R. 
§ 3.156(a), the claimant has presented new and material 
evidence.  If new and material evidence has been submitted, 
the claim is reopened, and the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, and presuming its credibility, the claim as 
reopened is well grounded.  Third, if the claim is well 
grounded, the claim is evaluated on its merits once the duty 
to assist has been complied with.  See Winters v. West, 12 
Vet. App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
"Material" evidence is evidence that is "relevant to and 
probative of the issue at hand."  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998). 

The VA is directed to consider the evidence that has been 
added to the record since the last final disallowance of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992)

Evidence added to the record since the November 1992 rating 
decision includes VA outpatient records and employee physical 
examinations disclosing complaints of dryness and scaling of 
the palms and feet, with diagnoses of dermatitis and 
dermatophytosis, the DA Form 1811, and the veteran's 
contentions.   The outpatient and employee medical records 
are cumulative in nature and are not considered new.  
Evidence which was previously of record disclosed the 
existence of a skin disorder of the right hand and of the 
feet many years after service.  

The veteran has contended that he did not have a separation 
examination and that he had to ask to see a doctor who 
supposedly put information concerning his physical status on 
the DA Form 1811.  These contentions are new, however, they 
are inherently incredible for several reasons.  First, the 
veteran did have a separation examination.  It contains 
height, weight, pulse, blood pressure, audiometric readings, 
and laboratory results and is signed by a Captain in the 
Medical Corps.  The assertion that he did not have an 
examination is inherently incredible in the face of this 
examination report containing so many specific findings 
relative to the veteran's physical condition, findings that 
could not have been made without some examination, however 
cursory.  This examination report has been of record for many 
years.  It made no mention of a fungal infection.  

Second, the veteran has contradicted himself.  He has said 
that he saw a doctor who said he was too busy to note in the 
veteran's records his skin condition.  He has then submitted 
a form on which he asserts that the doctor, who was too busy 
to record his skin condition, allegedly recorded the skin 
condition.  This form, the DA Form 1811, has been altered to 
report conditions the veteran is now claiming.  The 
alteration furthermore purports to be a medical assessment of 
the veteran, signed by a 1st Lieutenant in the Adjutant 
General Corps, rather than the Captain in the Medical Corps 
who did his separation examination.  The Board finds this 
specific paragraph on the document to be a forgery and the 
submission of altered documents in an effort to establish 
entitlement to service connection to be reprehensible.  There 
is no other reasonable conclusion than that the veteran 
either altered, or caused to be altered, this service 
department document and that he submitted it knowing it to be 
a forgery and with the intention that it induce the Federal 
Government to award him benefits.  The Board accords no 
weight or credibility to the DA Form 1811, and it cannot 
constitute new and material evidence.

Accordingly, the Board finds that the evidence received 
subsequent to the February 1992 rating decision is not both 
new and material and does not serve to reopen the veteran's 
claim for service connection for a skin disorder of the right 
hand or of the feet, claimed as fungal infection.  
38 U.S.C.A. §§ 5108, 7103, and 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1998).


ORDER

New and material evidence has not been presented, and the 
claims of entitlement to service connection for a fungal 
infection of the right hand and skin condition of the feet, 
now claimed as fungal infection, are denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

